         Case 2:20-cv-02066-AC Document 5 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CYMEYON HILL,                                       No. 2:20-cv-2066 AC P
12                        Plaintiff,
13            v.                                          ORDER
14    VENTURA, et al.,
15                        Defendants.
16

17           Plaintiff, who is currently incarcerated in Salinas Valley State Prison, proceeds pro se with

18   this civil rights action filed pursuant to 42 U.S.C. § 1983. Plaintiff has filed an application to

19   proceed in forma pauperis pursuant to 28 U.S.C. § 1915.

20           The federal venue statute provides that a civil action “may be brought in (1) a judicial

21   district in which any defendant resides, if all defendants are residents of the State in which the

22   district is located, (2) a judicial district in which a substantial part of the events or omissions

23   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

24   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

25   this action, any judicial district in which any defendant is subject to the court’s personal

26   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

27           In this case, the claim arose at Salinas Valley State Prison in Monterey County, which is

28   in the Northern District of California. Therefore, plaintiff’s claim should have been filed in the
                                                          1
         Case 2:20-cv-02066-AC Document 5 Filed 10/21/20 Page 2 of 2


 1   United States District Court for the Northern District of California. In the interest of justice, a
 2   federal court may transfer a complaint filed in the wrong district to the correct district. See 28
 3   U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
 4          Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 5   States District Court for the Northern District of California.
 6   DATED: October 20, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
